Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 6/15/22.  Claims 14-16,18,21-24,27 are amended and claims 28-36 are added.  Claims 14-16,18,21-36 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.  The following new 112 second paragraph rejection is necessitated by amendment.
Claim Rejections - 35 USC § 112
Claims 14,16,29,30, 32,36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is vague and indefinite.  The claim recites a compound chosen from liquid, leaven or leavens in the form of block; liquid yeast, cream yeast, and pressed yeasts.  It is not clear if the yeast is the compound and if the yeast is part of the leavens and leavens in the form of block.  There seems to be no connection between yeast recited and the compounds.  Is the compound the yeast and are all the liquid, leavens and leavens in form of block contain the yeast.  The claim is very confusing. ( for prior art interpretation, it is interpreted that the improver which can be a liquid containing yeast and other microorganisms).  The limitation “ pasty form” is vague and indefinite because it is not clear what consistency or form is qualified as pasty form.  What does pasty constitute? 
Claim 16 is vague and indefinite.  The claim recite the Markush grouping of “ chosen from the group consisting of” but then recites the open-ended alternative “ or”.  A Markush group is a closed group.
Claim 29 is vague and indefinite.  It is not clear if a Markush group is intended; if so, the proper language is “ selected from the group consisting of”.
Claim 30 has the same problem as claim 29.
In claim 32, the recitation of “ the enzyme mixture” does not have antecedent basis because claim 14 does not recite an enzyme mixture.
Claim 36 is vague and indefinite. The claim depends from claim 14.  The claim recites the step of dispersing the at least one food ingredient in a liquid phase comprising the compound.  However, claim 14 also recites leavens or leavens in the form of block.  Thus, it is unclear what the step is when the compound is leavens or leavens in the form of block.  It is also unclear if the liquid phase is the liquid recited in claim 14.  The scope of the claim is unclear.
Claim Rejections - 35 USC § 102

Claim(s) 14-16,18,21,23,25-26,28-31,33,36 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Tailade ( 6465027).
For claims 14,15,28 Tailade discloses a liquid bread improver that is stable at temperature lower than 10 degrees C for a time of up to 8 weeks or more and has a pH between 4-4.3.  The liquid improver comprises at least 1 million lactic bacteria/gram and at least 5 million yeasts/gram and at least 1 food ingredient constituting a bread improver. The food ingredient includes enzyme. For claims 16,29,30 the microorganisms are Lactobacillus or Leuconostoc such as Lactobacillus brevis, Lactobacillus plantarum.  The yeast is Saccharomyces cervisiae.  The liquid leaven is seeded with yeast such as Saccharomyces cervisiae. The microorganisms are added at liquid leaven.  For claims 18,31 the leaven has a dry matter content from 12-50%.  For claim 21, the enzyme is amylase.  Claims 23,33 is not limiting because the claim depends from claim 14 which recites a Markush group in which ascorbic acid does not need to be selected.  For claim 25, Tailade discloses a bread dough comprising the liquid bread improver.  For claim 26, Tailade discloses a method of making bread by adding the liquid bread improver.  For claim 36, Tailade discloses dispersing the food ingredient in liquid comprising the microorganisms of at least 1 million lactic bacteria/gram and at least 5 million yeasts/gram.  ( see columns 3-5,7,8,11,14, example 1)
Claim Rejections - 35 USC § 103
Claims 27,35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tailade ( 6465027).
Tailade does not disclose the amount as in claim 27.
It would have been obvious to one skilled in the art to determine the amount of liquid leaven depending on the type of dough and the degree of leavening desired.  Such amount can readily be determine through routine experimentation.
Claims 22,32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tailade ( 6465027) in view of Jensen (2011/0135790).
Tailade does not disclose the amount of enzyme.
Jensen discloses a liquid bread improver comprising 1-5% enzyme,  The enzyme improves the quality of bread by giving more volume, better crumb structure and improved crust color.  Ascorbic acid is added as antioxidant.  ( see paragraphs 0034-0038,0042)
Tailade discloses to add enzyme.  It would have been obvious to one skilled in the art to determine the amount to give the most optimum improver.  It would have been obvious to one skilled in the art to follow the guideline of Jensen for the amounts of enzyme because both Tailade and Jensen are directed at bread improver.
Claims 24,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tailade ( 6465027) in view of WO 02/49441.
Tailade does not disclose the amount of stabilizer.
WO 02/49441 discloses a liquid yeast composition.  WO/441 teaches to add a stabilizing agent to prevent phase separation.  A suitable concentration of gum is between .03-1% gum.  The gum include xanthan gum.
Tailade discloses the liquid leaven is stabilized by agent such as xanthan gum.  It would have been obvious to one skilled in the art to follow the guideline of WO 02/49441 for the amount.
Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive.
With respect to the term pasty form, applicant argues that pasty form refers to a texture similar to that that of bread dough.  This argument is not persuasive because the claims are not directed to the dough.  It is directed to a bread improver which can be is pasty form.  It is unclear what pasty form encompasses when it is directed to an improver.  The Wikipedia reference mentioned by applicant is not a food dictionary.  Also, a intermediary stage is not the same as an end product.
With respect to the 102 rejection, applicant argues that the specific combination of compound a and food ingredient b are not disclosed in Taillade.  The examiner respectfully disagrees.  The compound a includes yeasts and microorganisms and the food ingredient b includes enzyme which are clearly disclosed in Taillade as set forth in the 102 rejection above.  Applicant makes the same argument with respect to the 103 rejections which are also not persuasive.  Applicant argues in Taillade flour and water are mixed and microorganisms are specifically added whereas in the present invention the selected leaven or yeast provides directly the desired quantity of microorganisms.  This difference is not present in the claims.  The claim recites a liquid improver in which a compound and food ingredient are added and the compound includes yeast and other microorganisms.  Taillade discloses the same composition.  Applicant argues Taillade is silent on a salt chosen from trisodium citrate and calcareous algae.  Claim 14 recites a Markush group; all the ingredients are not required.  Taillade discloses enzyme which is one ingredient in the group; thus, the limitation is met.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 27, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793